Name: Political and Security Committee Decision EUPOL COPPS/2/2009 of 15Ã December 2009 concerning the appointment of the Head of the European Union Police Mission for the Palestinian Territories
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Asia and Oceania;  personnel management and staff remuneration
 Date Published: 2009-12-16

 16.12.2009 EN Official Journal of the European Union L 330/78 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL COPPS/2/2009 of 15 December 2009 concerning the appointment of the Head of the European Union Police Mission for the Palestinian Territories (2009/957/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Joint Action 2005/797/CFSP of 14 November 2005 on the European Union Police Mission for the Palestinian Territories (1) (EUPOL COPPS), and in particular Article 11(1) thereof, Whereas: (1) Under Article 11(1) of Joint Action 2005/797/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the EUPOL COPPS mission, including in particular the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of Mr Henrik MALMQUIST as Head of the EUPOL COPPS mission, HAS ADOPTED THIS DECISION: Article 1 Mr Henrik MALMQUIST is hereby appointed Head of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) for the period from 1 January 2010 until 31 December 2010. Article 2 This Decision shall be notified to Mr Henrik MALMQUIST. It shall take effect on the day of its notification. Done at Brussels, 15 December 2009. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 300, 17.11.2005, p. 65.